UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 19, 2014 GOLDEN PHOENIX MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-22905 (Commission File Number) 41-1878178 (IRS Employer Identification No.) 125 East Main Street, Suite 602 American Fork, Utah 84003 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(801) 418-9378 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On August 20, 2014, Golden Phoenix Minerals, Inc. (the “Company”) issued a press release announcing the resignation, effective August 19, 2014,of Thomas Klein as a member of the Board of Directors of Company. A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release dated August 20, 2014. Portions of this report may constitute “forward-looking statements” defined by federal securities laws.Although the Company believes any such statements are based on reasonable assumptions, there is no assurance that the actual outcomes will not be materially different.Any such statements are made in reliance on the “safe harbor” protections provided under the Private Securities Litigation Reform Act of 1995.Additional information about issues that could lead to material changes in the Company’s performance is contained in the Company’s filings with the Securities and Exchange Commission and may be accessed at www.sec.gov. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOLDEN PHOENIX MINERALS, INC. Date:August 20, 2014 By:/s/ Dennis P. Gauger Name:Dennis P. Gauger Title:Chief Financial Officer and Corporate Secretary
